Citation Nr: 0841392	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-16 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in August 2002.  The appellant in 
this case is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim for 
death pension benefits on the basis that her countable income 
exceeded the maximum annual pension rate for a surviving 
spouse.  

In October 2007, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The appellant's countable income exceeds the maximum annual 
pension rate for a surviving spouse in need of aid and 
attendance.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 
1541 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272, 3.273 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008).  

In this case, in February 2004, June 2005, and November 2007 
letters, the RO advised the appellant of the criteria for 
establishing entitlement to nonservice-connected death 
pension.  Additionally, in its October 1997 Remand, the Board 
explained in detail that in order to qualify for death 
pension, the appellant's income must not exceed a specified 
annual maximum rate, minus unreimbursed medical expenses, and 
that additional income and expense information was needed 
from her.  Although all of these communications and requests 
for evidence were not issued prior to the initial decision on 
the claim, after sending the letters noted above, the RO 
reconsidered the claim on several occasions, most recently in 
the July 2008 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In this case, the record 
indicates that VA has taken all possible measures to work 
with the appellant and her representative to obtain the 
necessary financial information from her.  There is no 
outstanding evidence available to VA without the cooperation 
of the appellant which has not already been obtained.  

In addition, the Board notes that the appellant has submitted 
a January 2006 examination for housebound status.  Based on 
the findings in that examination report, the RO has conceded 
that the appellant is entitled to special monthly pension at 
the aid and attendance rate, subject to income limitations.  
Thus, the Board finds that it is not necessary for the 
appellant to appear at another medical examination.  38 
C.F.R. § 3.159(c)(4) (2008).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary.  Neither the 
appellant nor her representative has argued otherwise.  


Background

A review of the record shows that in August 2002, the veteran 
died at the age of 82.  

The following month, the appellant submitted a completed VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a 
Surviving Spouse.  On her application, she listed her monthly 
income from Social Security as $867, and further indicated 
that she expected that such benefits would increase due to 
the veteran's death.  

In a February 2003 letter, the RO notified the appellant that 
she was not entitled to nonservice-connected death pension 
benefits as her income exceeded the maximum annual pension 
rate of $6,047 for a surviving spouse with no dependents.  
She was advised that she may still be entitled to pension if 
her unreimbursed medical expenses reduced her income below 
the allowable limit.  She was provided with a Medical Expense 
Report to complete and submit for this purpose.  

The appellant disagreed with the RO's decision to deny 
pension, arguing that the RO had not taken into account her 
medical expenses.  The appellant did not complete the 
requested Medical Expense Report, but she submitted her 
Social Security Benefit Statement showing that after 
deducting $648 for Medicare premiums, her 2002 annual 
benefits totaled $10,740.  She also submitted a printout from 
a pharmacy showing prescriptions filled between January 1999 
and March 2003.  The report noted the price of each 
prescription, but it is unclear whether the appellant was 
responsible for and/or paid the entire amount.  Assuming she 
paid these amounts, the total for prescriptions filled 
between September 1 , 2002, to March 17, 2003, was $635.91.  
She also submitted copies of receipts showing that she had 
paid $1,115.53, between September and October 2002 for the 
veteran's last expenses.  

In February 2004, the RO solicited additional information 
from the appellant, again asking her to complete VA Forms 21-
846, Medical Expense Report; VA Form 21-0518, Eligibility 
Verification Report; and VA Form 21-8049, Request for Detail 
of Expenses, for the period from August 15, 2002, to August 
31, 2003.  

The appellant responded by submitting an April 2004 EVR on 
which she indicated that her income consisted of $800 monthly 
in Social Security benefits, and $300 monthly in "other 
retirement."  She also submitted a printout from her 
pharmacy showing prescriptions filled between January 2002 
and December 2003.  Again, the report noted the price of each 
prescription, but it is unclear whether the appellant was 
responsible for and/or paid the entire amount.  Assuming she 
paid these amounts, and assuming the prescriptions were for 
her, the total for prescriptions paid between September 1 , 
2002, to August 31, 2003, the total was $1,023.61.  

In a June 2005 letter, the RO advised the appellant that the 
income and medical expense information she had submitted was 
incomplete, as her pharmacy printout did not indicate for 
whom the expenses had been incurred and who had paid the 
expenses.  The appellant was again asked to submit completed 
Medical Expense Reports.  The appellant did not respond. 

In a September 2005 Supplemental Statement of the Case, the 
RO again denied the claim, finding that the available 
evidence failed to show that the appellant's countable income 
was within the specified income limits for a surviving spouse 
with no dependents.  

In December 2005 written arguments, the appellant's 
representative requested consideration of a higher rate of 
pension based on the need for aid and attendance.  In support 
of the claim, the RO received a January 2006 VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance.  The examining physician 
indicated that the appellant was 87 years old and had 
hypertension, arthritis, glaucoma, and balance instability.  

Upon receipt of the January 2006 examination report, the RO 
conceded that the appellant was entitled to special monthly 
pension at the aid and attendance rate.  However, after 
reconsidering the appellant's claim based on the available 
income information, the RO concluded that her income 
continued to exceed the maximum annual pension rate for a 
surviving spouse in need of aid and attendance. 

In October 2006 written arguments, the appellant's 
representative argued that the rationale used by the RO in 
calculating the appellant's eligibility for death pension was 
unclear.  

In October 2007, the Board remanded the matter to afford the 
appellant the opportunity to provide needed information 
regarding her income and medical expenses.  The Board again 
explained the criteria for entitlement to nonservice-
connected death pension benefits and noted that the 
appellant's medical expense information remained unclear.  
The Board advised the appellant that it was her 
responsibility to submit complete and accurate information 
regarding her income and expenses so that VA may reach an 
equitable determination on her claim.

Pursuant to the Board's remand instructions, in a November 
2007 letter, the RO requested that the appellant provide 
information regarding her income and exclusions from income, 
including all reimbursed medical expenses.  She was again 
advised to provide the date each expense was paid, the 
purpose of the expense, and for whom the expense was paid.  
She was again provided with the appropriate forms on which to 
provide the requested information.  The appellant did not 
respond.  

In October 2008 written arguments, the appellant's 
representative indicated that she was too disabled to provide 
any additional information.  


Applicable Law

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected death pension benefits if the 
veteran had qualifying service and the surviving spouse's 
meets the net worth requirements of 38 C.F.R. § 3.274 and has 
an annual income not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2008).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2008).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2008).

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262.  Exclusions from 
countable income for the purpose of determining entitlement 
to pension also include amounts paid for a veteran's just 
debts, expenses of last illness and burial, to the extent 
such burial expenses were not reimbursed by VA.  38 C.F.R. § 
3.272.  

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21.  

The appellant's claim for death pension benefits was received 
by VA in September 2002.  Effective December 1, 2001, the 
maximum allowable rate for a surviving spouse with no 
children was $6407.  The maximum allowable rate for a 
surviving spouse with no children requiring aid and 
attendance was $10,243.  

Effective December 1, 2002, the maximum allowable rate for a 
surviving spouse with no children was $6497.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $10,387.  

Effective December 1, 2003, the maximum allowable rate for a 
surviving spouse with no children was $6634.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $10,606.  

Effective December 1, 2004, the maximum allowable rate for a 
surviving spouse with no children was $6814.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $10,983.

Effective December 1, 2005, the maximum allowable rate for a 
surviving spouse with no children was $7094.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $11,340.  

Effective December 1, 2006, the rate currently in effect, the 
maximum allowable rate for a surviving spouse with no 
children was $7329.  The maximum allowable rate for a 
surviving spouse with no children requiring aid and 
attendance was $11,715.  See M21-1, part I, Appendix B.


Analysis

After carefully considering the available evidence, the Board 
finds that the criteria for entitlement to nonservice-
connected death pension benefits have not been met.  

In this case, the appellant has not provided sufficient 
information upon which to base a decision.  Much of her 
income and exclusions therefrom remain unclear.  Even making 
assumptions in the light most favorable to the appellant, 
however, her income appears to exceed the maximum annual 
pension rate for a surviving spouse needing aid and 
attendance.  

For example, the Board has considered the annual period from 
September 1, 2002, to August 31, 2003, the only complete one-
year period for which both income and medical expense 
information is of record.  Using the income information 
provided by the Social Security Administration, as well as by 
the appellant on her April 2004 EVR, the appellant's income 
for this period was approximately $14,436, consisting of 
Social Security benefits and other unspecified retirement 
income, neither of which is specifically excluded under 38 
C.F.R. § 3.272, and therefore must be included as countable 
income.  

With respect to exclusions from income, as discussed above, 
the appellant has provided a pharmacy printout showing 
prescriptions filled between September 1, 2002, to August 31, 
2003.  Assuming she paid these amounts in full without 
reimbursement, and assuming the prescriptions were for her, 
the total was $1,023.61.  Additionally, the Board has 
considered the receipts showing that the appellant paid 
$1,115.53, between September and October 2002 for the 
veteran's last expenses.  

As noted, effective December 1, 2002, the maximum allowable 
rate for a surviving spouse with no children requiring aid 
and attendance was $10,387.  Effective December 1, 2003, the 
maximum allowable rate was $10,606.  

Even reducing the appellant's countable income of $14,436 by 
the amount she paid for the veteran's last expenses 
($1,115.43) and her unreimbursed medical expenses in excess 
of five percent of the MAPR (493.31), her income still 
exceeds the maximum allowable rate.  

Thus, while the Board empathizes with the financial 
difficulties described by the appellant, given the evidence 
of record regarding her countable income and exclusions, 
there is no basis upon which to award nonservice-connected 
death pension benefits.  In summary, the appellant's income 
exceeds the statutory limits and she is not legally entitled 
to death pension benefits.




ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


